NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CORDANCE CORPORATION,
Plaintiff-Cr0ss Appellan,t,
V.
AMAZON.COM, INC.,
Defendant-Appellant. “
2010-1502, -1545 _
._0
Appeals from the United States District Court for the
District of DelaWare in case n0. 06-CV-0491, Mag'iStrate
Judge Mary Patricia Thynge.
ON MOTION
ORDER
The parties move for a 14-day extension of tirne, until
February 4, 2011, for Amaz0n.co1n, Inc. to file its reply
brief, and for a 7-day extension of time, until February 25,
2011, for Cordance Corporation to file its reply brief
Up0n consideration thereof

BARD PERIPHERAL V. WL GORE 2
C.R. BARD, INC.,
Coun.terclcn'm Defendant,
V.
W.L. GORE & ASSOCIATES, INC.,
Defendant/ C0un,terclaim,an,t-Appellee.
2010-1542
Appeal from the United States District Court for the
District of Arizona in case no. 03-CV-0597, Judge_Mary H.
Murguia.  4
v
ON MOTION
ORDER `_
Upon consideration of Bard Peripheral Vascular, Inc.
and David Goldfarb, M.D.’s motion to voluntarily with-
draw its appeal,
IT ls ORDERED THA'1‘:
(1) The motion is granted The cross-appeal, 2010-
1542, is dismissed
(2) Each side shall bear its own costs in 2010-1542.
(3) The revised official caption for 2010-1510 is re-
flected above